Citation Nr: 0710089	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-12 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of whether the character of the appellant's 
discharge is a bar to entitlement to payment of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	M. Neudel, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and Wife



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The appellant entered into active duty in November 1965 and 
was discharged in March 1969.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of an August 2003 administrative decision of the VA 
Regional Office (RO) in Chicago, Illinois, which determined 
that the character of the appellant's discharge is a 
statutory bar to the award of VA compensation.  Following a 
Board hearing by videoconference, the Board remanded the 
matter in May 2006 for further development.   


FINDINGS OF FACT

1.  At discharge from service from November 26, 1965 to March 
25, 1969, the appellant's character of service was deemed 
under conditions other than honorable.  

2.  A February 1974 administrative decision concluded that 
the character of the appellant's service from November 26, 
1965 to March 25, 1969, is considered to have been under 
dishonorable conditions.  A February 13, 1974 letter notified 
the appellant of the determination. 

3.  In October 1977, the appellant received a special 
upgraded discharge pursuant to the Department of Defense 
Special Discharge Review Program.  However, a second review 
of the character-of-discharge issue resulted in an 
unfavorable determination, and thus, the previous 
determination on character of discharge remained unchanged.  

4.  On July 27, 1978, VA sent the appellant a letter 
explaining his due process rights concerning the character-
of-discharge determination, and that, unless he responds in 
30 days, VA will decide the character-of-discharge issue 
based on the record.  There is no evidence of return 
communication.    

5.  A July 1979 administrative decision concluded that the 
appellant's discharge from service from November 26, 1965 to 
March 25, 1969, is deemed to have been discharge under 
conditions that preclude payment of VA benefits.  

6.  In July 2003, the appellant filed a claim seeking VA 
benefits based on claimed 
post-traumatic stress disorder.  In August 2003, the Chicago, 
Illinois, RO issued an administrative decision informing the 
appellant of the July 1979 administrative decision, providing 
the appellant a copy of the 1979 decision.  The appellant 
subsequently perfected appeal to the Board.     

7.  Evidence added to the record after July 1979, concerning 
the character of discharge for service from November 26, 1965 
to March 25, 1969, is cumulative or redundant; does not 
relate to an unestablished fact necessary to substantiate the 
claim; and does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 1979 administrative decision on the character of 
the appellant's discharge for service from November 26, 1965 
to March 25, 1969, is final.  38 U.S.C.A. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).

2.  New and material evidence has not been received since 
July 1979, on the issue of character of the appellant's 
discharge for service from November 26, 1965 to March 25, 
1969.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Character of Appellant's 
Discharge

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and appeal is then 
perfected.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302, 20.1103.  If a claim of 
entitlement to service connection has been previously denied 
and that decision is final, the claim can be reopened and 
reconsidered only with new and material evidence thereon.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New and material evidence is existing evidence not previously 
submitted and which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It is neither 
cumulative nor redundant, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2006).  Evidence submitted to reopen is generally 
presumed credible.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999) (per curiam).  All evidence received since the 
last final disallowance is considered.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).  

The record reflects that, at discharge, the appellant's 
service was characterized as discharge under conditions other 
than honorable.  In February 1974, the Philadelphia, 
Pennsylvania, RO issued an administrative decision concluding 
that the character of the appellant's service from November 
26, 1965 to March 25, 1969, is considered to have been under 
dishonorable conditions.  A February 13, 1974 letter notified 
the appellant of the determination.  It explained that, 
because of such determination, VA cannot approve his claim 
seeking VA educational benefits.  It further notified the 
appellant that he had the right to file with the Service 
Department a request for revision of the character-of-
discharge determination.

Subsequently, the RO reconsidered the character-of-discharge 
issue in light of information that the appellant received, in 
October 1977, a special upgraded discharge pursuant to the 
Department of Defense Special Discharge Review Program.  
However, a second review of the character-of-discharge issue 
resulted in an unfavorable determination.  See May 19, 1978 
letter to the veteran, from the Department of the Navy, DOD 
Discharge Review Program (Special).  Thus, the previous 
determination on character of discharge remained unchanged.  

On July 27, 1978, VA sent the appellant a letter explaining 
certain due process rights he has concerning his character-
of-discharge determination, including the right to a personal 
hearing on the matter and to present oral argument and have 
witnesses testify on his behalf, and as well, to submit 
evidence.  The letter further informed the appellant that, 
unless he responds in 30 days, VA will decide the character-
of-discharge issue based on the record.  There is no 
indication that the notice was returned to VA by the U.S. 
Postal Service as undeliverable.  There also is no evidence 
of any communication from the appellant or an agent or 
representative in response to the July 1978 letter.  

Then, in July 1979, the Philadelphia, Pennsylvania, RO issued 
an administrative decision concluding that the appellant's 
discharge from service from November 26, 1965 to March 25, 
1969, is deemed to be a discharge under conditions that 
preclude payment of VA benefits.  While the claims file does 
not reflect separate cover correspondence transmitting the 
July 1979 administrative decision, under the circumstances of 
this case, the Board finds no due process defect concerning 
notice of the July 1979 administrative decision.  The July 
1978 correspondence informed the veteran that, unless the 
veteran responds within 30 days of the July 1978 letter, the 
RO would decide the character-of-discharge issue based on the 
evidence of record.  Further, the law provides that, absent 
clear and convincing evidence to the contrary, public 
officials are presumed to have discharged their duties 
properly.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  A mere assertion of 
"non-receipt" of any document, by itself, would not 
constitute "clear evidence to the contrary" to rebut the 
presumption of regularity of administrative notice.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The 
appellant does not so assert in this appeal.        

In July 2003, the appellant filed a claim seeking VA benefits 
based on claimed 
post-traumatic stress disorder.  In August 2003, the Chicago, 
Illinois, RO issued an administrative decision informing the 
appellant of the July 1979 administrative decision concluding 
that the appellant's service from November 26, 1965 to March 
25, 1969 is deemed to have been a discharge under conditions 
that preclude payment of VA benefits, providing the appellant 
a copy of the 1979 administrative decision.  The appellant 
subsequently perfected appeal to the Board.     

Based on the foregoing, the July 1979 administrative decision 
is the last final determination on the issue of the 
appellant's character of discharge for the purposes of 
consideration for eligibility for payment of VA benefits.  
New and material evidence must have been added to the record 
thereafter on the same issue.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

The Board concludes that new evidence concerning the 
character of the appellant's discharge, for service from 
November 26, 1965 to March 25, 1969, has been added to the 
record since the July 1979 administrative decision was 
issued.  The new evidence is in the form of information from 
the National Personnel Records Center to the effect that the 
appellant's discharge was revised.  Also new is a DD Form 214 
reflecting discharge upgraded to "under honorable 
conditions" pursuant to Presidential Proclamation No. 4313 
and the Department of Defense Special Discharge Review 
Program.   

While the above evidence is new, it is not material.  It is 
not material, in essence, because the upgraded discharge of 
"under honorable conditions" still is a bar to eligibility 
for payment of VA benefits.  See 38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. § 3.12(h) (2006).  New evidence must also 
meet the test of "materiality" to permit reopening.  The 
"new and material evidence" standard applies to 
administrative decisions concerning character of discharge.  
See D'Amico v. West, 209 F.3d 1322 (2000).      

The appellant has proffered no evidence on the character of 
his discharge for service from November 26, 1965 to March 25, 
1969.  Evidence submitted concerning his psychiatric 
problems, including layperson statements concerning the 
veteran's psychiatric or emotional problems, is not material 
to this appeal.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that VA did not provide the appellant 
notice complying with the above provisions before issuing the 
August 2003 administrative decision from which this appeal 
arises.  However, the notice defect was cured during the 
appeal, and the Board finds no material prejudice due to any 
substantive notice defect, including that due to timing of 
the notice.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether prejudice occurred); 
38 C.F.R. § 20.1102 (2006) (harmless error).  

A June 2006 letter provided notice of provisions that govern 
the appellant's character-of-discharge determination and 
explained the appellant's and VA's respective claim 
development responsibilities.  The letter advised the 
appellant that he may submit any evidence or information in 
his possession if he believes it is pertinent to his appeal.  
Even before then, based on the discussion in the August 2003 
administrative decision and the Statement of the Case (SOC), 
the appellant was on notice that the character-of-discharge 
issue is a threshold matter that must be determined, and 
that, unless decided favorably, is an impediment to 
adjudication of the post-traumatic stress disorder claim.  
The SOC and Supplemental SOC (SSOC) cited 38 C.F.R. § 3.159, 
from which the "fourth element" notice requirement is 
derived.

Further, the June 2006 letter discussed the July 1979 
administrative decision on character of discharge barring 
eligibility for VA benefits payments, and explained that new 
and material evidence on character of discharge must have 
been added to the record.  Specifically, it explained that 
"new" evidence is existing evidence that is not already of 
record and is not cumulative or repetitive.  It explained 
that material evidence is evidence that pertains to the 
reason for prior denial.  By explaining that service 
connection cannot be had without favorable resolution of the 
character-of-discharge determination, referring to the July 
1979 administrative decision, and notifying the appellant of 
the regulations governing character of discharge, the 
appellant was provided appropriate notice of what evidence 
would be material to the appeal.  At the most basic level, 
the appellant was on notice that any new and material 
evidence must pertain to the character of his discharge.     

The Board recognizes that, under Kent v. Nicholson, 20 Vet. 
App. 1 (2006), VA is required to also notify a claimant of 
what evidence is needed to substantiate the underlying 
service connection claim.  However, Kent addressed the issue 
of new and material evidence to reopen a previously denied 
service connection claim.  That is not the situation here.  
As discussed above, here, the character-of-discharge 
determination is a separate, threshold issue that must be 
favorably resolved; otherwise, the veteran is not eligible 
for consideration for benefits he seeks via his July 2003 
claim.  For the same reasons, the Board finds no material 
prejudice associated with the failure to provide notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of criteria on assignment of disability ratings and 
effective dates for degree of disability and service 
connection).  Effective dates and degree of disability become 
issues only where service connection is granted and that is 
not the case here.  

Even after November 2006, when the SSOC was issued, neither 
the appellant, nor his counsel, commented on the unfavorable 
determination; neither reported that additional evidence or 
information pertinent to the character-of-discharge issue 
exists, but that the appellant requires more time to submit 
it or VA assistance to secure it.  

Based on the above, the Board concludes that there is no 
prejudicial error due to a notice defect that would preclude 
a decision on the merits of this appeal.

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes records concerning prior 
adjudication of the issue of character of discharge, service 
personnel and medical records, hearing testimony, and the 
appellant's and others' lay statements.  Despite appropriate 
notice, the appellant has not identified other sources of 
pertinent, existing evidence missing from the record and 
which he desires VA to review before adjudication. 


ORDER

No new and material evidence having been submitted to reopen 
the issue of whether the character of the appellant's 
discharge for service from November 26, 1965 to March 25, 
1969, is a bar to entitlement to payment of VA benefits, the 
appeal is denied.


____________________________________________
M. C. GRAHAM 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


